DocuSign Envelope ID: BD30A050-96B5-41EB-9AE5-A303E08B8ACD




                                                                                           Mitchell Schuster
                                                                                                     Partner
                                                                                          Direct (212) 655-3549
                                                                                            Fax (646) 539-3649
                                                                                              ms@msf-law.com



                                                              May 5, 2020

                VIA ECF

                Honorable Alison J. Nathan
                United States District Court
                Southern District of New York
                40 Foley Square, Room 2102
                New York, NY 10007

                         Re:        Belinda Baker, et al. v. Bensalz Productions Inc., et al.
                                    Case No. 1:20-cv-03342-AJN
                                    Letter Motion For Extension of Time to Respond to Complaint

                Dear Judge Nathan:

                We represent defendant Excel Sports Management, LLC (“Excel”) in the above referenced
                action (the “Action”), which has been transferred to this Court pursuant to the April 28,
                2020 order by Judge Douglas R. Cole of the United States District Court for the Southern
                District of Ohio, Western Division (the “Transfer Order”). See Civil Docket Sheet from
                Southern District of Ohio, ECF Doc. # 59 (“Docket Sheet”), Doc. # 58. Today we received
                the Court’s Notice of Initial Pretrial Conference, scheduled for June 12th at 3:00 pm. I am
                writing to briefly set forth the status and procedural posture of the Action and to request an
                extension of time to June 26, 2020 to respond to the amended complaint.

                The Action was commenced pro se in November of 2018 by plaintiff Belinda Baker and
                two affiliated entities, Starborne Productions, LLC and Starbreacher Enterprises, LLC
                (“Plaintiffs”) against Excel and co-defendant Bensalz Productions, Inc. (“Bensalz,” and
                together with Excel, the “Defendants”). See Docket Sheet, Doc. # 1. Plaintiffs amended
                their complaint in December 2018 (the “FAC”) and service on the Defendants was
                effectuated in February 2019. See Docket Sheet, Doc. #’s 2, 6-8.

                In the FAC Plaintiffs assert an assortment of tort and contract claims against the Defendants
                relating to actions that took place in 2011 and 2012 relating to a fictional character created
                by Plaintiffs known as “Finney the Starbreacher.” According to the FAC, Plaintiffs allege
                that they entered into a written contract with defendant Bensalz to act as co-producer and

                8439/1/7942274.v1
DocuSign Envelope ID: BD30A050-96B5-41EB-9AE5-A303E08B8ACD


                                                                                     Hon. Alison J. Nathan
                                                                                                  May 5, 2020
                                                                                                      Page 2



                partner in connection with the sale, financing and/or production of an animated feature film
                project for “Finney the Starbreacher” (the “Finney Project”). Plaintiffs also allege that
                Bensalz introduced them to defendant Excel, and thereafter an oral agreement was reached
                for Excel to act as Plaintiffs’ agent for the Finney Project. Plaintiffs claim that the
                Defendants breached their separate agreements with Plaintiffs and, inter alia, bring claims
                for breach of contract, fraud, breach of fiduciary duty, tortious interference and civil
                conspiracy against Defendants.

                Defendant Excel responded to the FAC in early March 2019 by moving to dismiss on
                several grounds, including (i) that the Court lacked personal jurisdiction over Excel; (ii)
                that Plaintiffs’ claims are barred by the applicable statute of limitations; and (iii) that
                Plaintiffs’ claims against Excel fail to state a claim and should be dismissed pursuant to
                Fed. R. Civ. P. 12(b)(6). See Docket Sheet, Doc. # 15. Defendant Bensalz thereafter made
                a similar motion. See Docket Sheet, Doc. # 21.

                Plaintiffs thereafter retained counsel and opposed both motions (the “Motions to Dismiss”).
                See Docket Sheet, Doc. #’s 23,28, 30. Significantly, Plaintiffs’ opposition to the Motions
                to Dismiss only addressed the personal jurisdiction issues raised by Defendants, and did
                not present any opposition to those portions of the Motions to Dismiss that sought dismissal
                based upon the expiration of the applicable statutes of limitations or the failure to state a
                claim.

                In October 2019, months after the Motions to Dismiss were fully submitted, Plaintiffs
                moved for permission to amend their complaint a second time and add several parties,
                including principals of both defendants and various entities alleged to be affiliated with
                Fox Broadcasting, which both defendants opposed. See Docket Sheet, Doc. #’s 40,43,44.

                In January of 2020, the Action, which was originally assigned to the Hon. Timothy Burke,
                was reassigned to Judge Douglas R. Cole. See Docket Sheet, Doc. # 52. Soon thereafter,
                Judge Cole issued an order on the Motions to Dismiss, granting those portions of the
                Motions which sought dismissal based on lack of personal jurisdiction, and denying as
                moot those portions of the Motions to Dismiss that sought dismissal on statute of
                limitations and/or Rule 12(b)(6) grounds. The Court also denied as moot Plaintiffs’ motion
                to amend the complaint a second time and add additional parties. (the “Dismissal Order”).
                See Docket Sheet, Doc. #’s 53-54.

                Plaintiffs thereafter made a motion seeking reconsideration of the Dismissal Order and
                permission to take jurisdictional discovery on the personal jurisdiction issue. Plaintiffs
                alternatively sought, for the first time since the commencement of this Action, that the
                Court transfer the Action to this Court. See Docket Sheet, Doc. # 55. Although both
                Defendants opposed Plaintiffs’ post-judgment motion (Docket Sheet, Doc. #’s 56-57), the

                8439/1/7942274.v1
                                                        Meister Seelig & Fein LLP
DocuSign Envelope ID: BD30A050-96B5-41EB-9AE5-A303E08B8ACD


                                                                                          Hon. Alison J. Nathan
                                                                                                     May 5, 2020
                                                                                                         Page 3



                Court granted that portion of the motion which sought transfer here, and the Action was
                transferred to this Court on April 29, 2020.

                Since Judge Cole did not rule on the substantive portions of Excel’s motion to dismiss, but
                rather denied those portions as “moot” when he granted dismissal on personal jurisdiction
                grounds, Excel plans on renewing its motion to dismiss in this Court so the Court can
                decide whether to dismiss the Action based on statute of limitations and/or failure to state
                a claim grounds. Judge Cole also denied as “moot” Plaintiffs’ motion to amend their
                complaint a second time. Excel believes that such motion has no merit, as is set forth in
                its opposition to such motion, which motion was made well after the submission of all
                briefing on the Defendants’ motions to dismiss. (Docket Sheet, Doc. # 44).

                Based on the foregoing, we respectfully request that, at the Pretrial Conference, the Court
                address with the parties the best way to proceed. At that conference we would request that
                the Court allow Excel to submit a renewed motion to dismiss the FAC. In addition, pending
                a conference in this Action and pursuant to Rule 1(C) and (D) of the Court’s Individual
                Practices in Civil Cases, Excel respectfully requests an extension to June 26, 2020 of its
                time to answer and/or move with respect to the FAC to give Excel time to make such
                motion following the upcoming conference with the Court. This is the first request by
                Excel for such an extension. On May 3rd we sent an email to John Hui Li, counsel to
                Plaintiffs in this action, and requested consent to this request for an extension. To date we
                have not received a response to such request. We have spoken to counsel for co-defendant
                Bensalz, who consent to this extension request.

                                                                    Respectfully submitted,



                                                                    Mitchell Schuster

                cc:      All Counsel of Record (via ECF)




                8439/1/7942274.v1
                                                        Meister Seelig & Fein LLP
